Citation Nr: 0531234	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  96-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar facet disease and lumbosacral spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The veteran had active service from November 1942 to May 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
with an evaluation of 20 percent, effective September 1, 
1994.  The veteran timely appealed the initial evaluation and 
perfected the appeal.

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issues 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

During the initial review of the case, in November 2000, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further review.  In July 2003, the Board again remanded the 
case to the RO for full compliance with the November 2000 
remand, see Stegall v. West, 11 Vet. App. 268 (1998), and 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument on his behalf in 
October 2005.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

As will be shown below, the veteran's appeal has been granted 
in part, and remanded in part.  In this regard, the issue of 
entitlement to an initial rating in excess of 40 percent for 
the period beginning on June 22, 2004, for lumbar facet 
disease and lumbosacral spondylolisthesis is addressed in the 
REMAND portion of the document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  For the period prior to June 22, 2004, the veteran's low 
back disability manifested with degenerative disc disease, 
limitation of motion, and chronic facet joint pain at L4, 
right, which required on-going facet block injections for 
pain relief.

3.  Severe intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with intermittent relief, was not more 
nearly approximated.

4.  The claims file reflects no evidence of incapacitating 
episodes, as defined by applicable regulation, or chronic 
neurologic manifestations due to the low back disability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 40 percent, 
but no more, for the period prior to June 22, 2004, for 
lumbar facet disease and lumbosacral spondylolisthesis have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002); Diagnostic Code 5293 (in effect 
prior to September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of August 2003 and September 2004, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased initial rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 1998 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOC) in 
January 2000, June 2000, January 2003, January 2004, and July 
2005.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the January 2003 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are to be considered in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology, which produces disability, warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001.

Historically, the veteran sustained a noncombat-related 
fracture of the left patella during his active service.  
Treatment for the injury included a left patellectomy.  A May 
1946 rating decision granted service connection for the 
residuals.  In January 1993, he applied for service 
connection for his low back disorder as secondary to his 
service-connected left knee disability, on the basis that his 
favoring of his left leg induced his back symptomatology.  A 
March 1994 rating decision denied the claim, and the veteran 
submitted a timely September 1994 Notice of Disagreement 
along with additional evidence.  An October 1994 rating 
decision continued the denial.  A December 1995 deferred 
rating decision determined that his November 1995 substantive 
appeal was untimely as related to the March 1994 decision, 
but it was accepted as a Notice of Disagreement to the 
October 1994 rating decision.  The July 1997 rating decision 
granted service connection for his low back disability as 
secondary to his service-connected left knee disability with 
an initial evaluation of 20 percent, effective September 1, 
1994.

The July 1997 rating decision evaluated the veteran's low 
back disability under the rating criteria for intervertebral 
disc syndrome.  The applicable rating criteria in effect 
during this period provided that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warranted an evaluation of 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  Severe intervertebral disc syndrome, 
with intermittent relief, warranted an evaluation of 20 
percent, and moderate recurring attacks of intervertebral 
disc syndrome warranted an evaluation of 20 percent.  Id.  
The July 1997 rating decision rated the veteran under 
Diagnostic Code 5293 for intervertebral disc syndrome.

A May 1991 X-ray examination report reflects that lumbar 
spine X-rays showed spondylolisthesis (bilateral pars 
interarticularis defects), with narrowing of the 
intervertebral disc, and moderate arthritic changes.  An 
April 1993 entry in the veteran's VA treatment records 
reflects that he presented with a long history of chronic 
lumbosacral back pain, for which he had been prescribed a 
transcutaneous electrical nerve stimulation unit.  The entry 
noted the spondylolisthesis.  The veteran related that the 
pain radiated to his left buttock area.  Physical examination 
revealed one left leg to be 0.5 to 0.75 of an inch longer 
than the other.  Straight leg raising was negative 
bilaterally, reflexes 2+ and equal, strength normal, 
sensation intact, and range of motion showed pain on 
extension.  X-rays were ordered.  The August 1993 follow-up 
reflects that the veteran was described as manifesting low 
back pain secondary to multi-facet disease and 
spondylolisthesis, and the examiner noted that his back 
symptoms probably were related to his left knee disability.

The August 1993 VA joints examination report noted 
significant left knee laxity to valgus stress, but there was 
no atrophy of the leg muscles.  Also noted was that a CT scan 
of the lumbar spine showed severe facet disease at L3-L4, 
prominent facet disease at L4-L5, grade I spondylolisthesis 
at L5-S1, and questionable lumbar spine root abutment.  The 
claims file reflects evidence of the veteran having 
complained of several pre-1994 falls due to his left knee 
instability which aggravated his back prior to his grant of 
service of connection, although one May 1991 triage entry 
reflects that he related that he started manifesting low back 
pain after having mowed grass on the side of a hill.  
Nonetheless, the medical evidence of record reflects that, in 
early 1994, the veteran was receiving facet block injections, 
apparently bi-weekly, for relief of his chronic back pain.

The December 1996 joints examination report reflects that the 
examiner noted that the veteran was then receiving physical 
and injection therapy and Tylenol 3, for which he was up to 
six tablets a day.  The veteran also reported radiating pain 
down to his left ankle.  May 1996 X-rays had showed bilateral 
L5 spondylosis and multilevel degenerative changes.  Physical 
examination revealed diminished lordosis and a static 
postural change, with trunk leaning to the right, with a 
slight hip elevation on the right.  There was palpable 
tenderness of the spine at the midline area of L4.  There was 
no piriformis or sciatic notch tenderness.  Range of motion 
on forward flexion was normal, with flexion to the toes.  He 
exhibited diminished range of motion in all other areas, 
however, especially on lateral bending, right worse than 
left.  There also was a right rotation deformity.  Deep 
tendon reflexes at the knee were 2+ on the right and 1+ on 
the left.  Ankle reflexes were 2+ bilaterally.  Sensation was 
intact to light touch from L3 to S1 dermatomes.  The 
diagnosis was low back pain with radicular symptoms and 
scoliosis.  The examiner recommended further study to rule 
out radiculopathy and that the veteran continue the nerve 
block injections.

The January 1997 electrodiagnostic report reflects that the 
study revealed no electrodiagnostic evidence of right 
lumbosacral radiculopathy.  The examiner provided a February 
1997 addendum, wherein he opined that the veteran's back 
disorder was secondary to his weakened (buckling) service-
connected left knee.

The February 1997 examination report reflects that the 
examiner noted the earlier X-rays.  Physical examination 
revealed no deformities on palpation or observation of the 
spine, no edema, no tenderness to palpation, and no color or 
temperature change.  The veteran was able to flex forward to 
90 degrees, extend to 0 and then backwards to 25 degrees, 
laterally to 25 degrees bilaterally, and rotation to 20 
degrees bilaterally, all with much effort and obvious pain.  
Straight leg raise was negative.  The examiner noted that the 
chronic laxity of the left knee probably accelerated the 
degenerative disc disease process in his lumbosacral spine, 
and that the spondylolisthesis of L5-S1 was probably 
secondary to the severe degenerative disc disease, with 
resultant laxity of the facet joints.  The diagnoses were 
bilateral spondylolisthesis of L5, spondylolisthesis of L5-
S1, grade I, and severe degenerative disc disease, and that 
the electrodiagnostic study ruled out radiculopathy.

VA treatment records reflect that the veteran continued to 
require facet block injections for relief of his chronic 
pain.  A surgery report unrelated to his back disability 
lists two injections in July 1998 and one in October 1998.  
Other records reflect the necessity for injections into 1999.  
An October 1999 VA note reflects the veteran presented with 
complaints of constant severe mid-back pain.  There was point 
tenderness on palpation of the left posterior chest of the 
T7-T11 muscles, positive costovertebral angle on left upon 
percussion.  No neurological symptoms were noted, as 
reflected by negative straight leg raising.  The assessment 
was muscle/back pain.  A May 2001 VA pain clinic note related 
to the veteran's left knee reflects that examination revealed 
him to be neurovascularly intact.  A July 2001 entry reflects 
a notation that he manifested "a lot of spasm in his back," 
and Flexeril was prescribed.

The October 2001 examination report reflects that the veteran 
related that the injections were no longer effective in 
providing relief from his pain.  He denied pain on coughing 
or sneezing, and he related that his bowel and bladder 
functions were intact.  He estimated flare-ups at three times 
per week, for which he took Oxycodone and Relafen.  He had 
been on Oxycodone for six years.  He reported that he did no 
lifting, no prolonged sitting or standing, and that he had 
great difficulty with stairs.  The examiner observed the 
veteran to mount and dismount the examination table with 
relative ease, and he turned from side to side with moderate 
difficulty.  Straight leg raising was to 80 degrees 
bilaterally with minimal discomfort, and there was no sensory 
or motor deficit of either lower extremity.  Patella reflexes 
were absent, but Achilles reflexes were present and 
symmetrical at 1+.  The lumbar curve was flattened, and there 
was tenderness to palpation of the lower lumbar spinous 
processes and the associated paravertebral musculature 
bilaterally.  Range of motion of the lumbar spine on forward 
flexion was to 65 degrees and extension to 0 degrees.  Side 
bending and rotation were both 20 degrees bilaterally.  He 
tandem toed and heel walked without discomfort.  The examiner 
rendered a diagnosis of degenerative spondylolisthesis, grade 
I, at L5-S1.  He noted that the X-rays revealed the lumbar 
spinal defect to be in the pars interarticularis bilaterally, 
and that such a defect was either from a congenital 
abnormality or it could have arisen from a pars fracture, 
which is very painful upon occurrence, and would develop into 
a nonunion.  The examiner opined that the veteran's 
spondylolisthesis was congenital in nature, and that since 
the veteran reported his back pain started after his fall and 
he was not significantly disabled afterwards, the fall 
aggravated a pre-existing L5-S1 spondylolysis and developing 
spondylo-listhesis.  In response to a Board remand question, 
the examiner opined that the veteran's back disability did 
not render him unemployable.

In a November 2001 addendum, the examiner noted that the 
examination revealed no evidence of pain on motion, weakness, 
or fatigability associated with the veteran's back condition.  
He further noted that additional functional loss due to 
flare-ups could not be quantified at that examination.

A January 2002 VA note reflects that the veteran continued to 
complain of back pain, which he assessed as a two on a scale 
of one to ten, and that he preferred Percocet for relief, 
which was prescribed.  Examination revealed no neurological 
deficits.

This essentially is the state of the evidence as concerned 
the veteran's back disability picture from September 1994 to 
June 2004.  The claims file further reflects that, after 
2002, the veteran's myriad other medical problems, primarily 
his cardiovascular disease and diabetes mellitus, were 
debilitating him.

The evidence of record reflects that the veteran's primary 
low back symptom throughout the appeal period has been severe 
degenerative disc disease, as reflected by chronic pain, to 
include on range of motion on extension.  Thus, the Board 
finds that, although the medical evidence throughout the 
appeal period reflects that the veteran's lumbar spine 
limitation of motion was no more than moderate, in light of 
the necessity for the on-going facet block injections for 
pain relief, his entire low back disability more nearly 
approximated severe intervertebral disc syndrome and a 40 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7 2005); Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  The Board 
finds that a higher, 60 percent evaluation, was not more 
nearly approximated, as the veteran's low back disability 
manifested minimal neurological symptomatology.  While some 
of his earlier records reflected complaints of radiating 
pain, there was only one entry of positive straight leg 
raising and one entry which reflected back spasms, and it did 
not specifically state that it was revealed on clinical 
examination.  The other examinations revealed negative 
straight leg raising, and the 1997 electromagnetic study 
revealed no evidence of lumbosacral radiculopathy.  Thus, the 
Board finds that, under the rating criteria in effect prior 
to September 2002, the veteran's low back disability more 
nearly approximated a 40 percent evaluation.  Id.

As noted above, the criteria for rating intervertebral disc 
syndrome was changed, effective September 23, 2003.  The July 
2005 SSOC provided the veteran with notice of the change and 
considered the veteran's evaluation under both criteria.  
Thus, the Board may do likewise.  See Bernard v. Brown, 4 
Vet. App. 384.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulation specifically provides 
for retroactive effect.  38 U.S.C.A. § 5110(g) (West 2002);  
VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000);  VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003).

Initially, the September 23, 2003, criteria required 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 26, 2003) 
(67 Fed. Reg. 54345, 54349, August 22, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

As already discussed above, the claims file reflects no 
evidence whatsoever that the veteran manifested any 
incapacitating episodes, as defined above, due to his chronic 
low back symptomatology.  Further, neither is there evidence 
of chronic neurologic manifestations.  The evidence shows 
that the sole chronic manifestation has been orthopedic.  The 
highest rating available for the orthopedic manifestations of 
the veteran's low back disability picture would be 40 
percent.  Thus, an evaluation in excess of 40 percent is not 
warranted based upon orthopedic manifestations.  See 
Diagnostic Code 5292 (2002). 

Therefore, the Board finds that the veteran receives more 
favorable treatment under the intervertebral disc syndrome 
rating criteria in effect prior to September 23, 2002, and 
applies those criteria to the entire period reviewed in this 
decision.  For the reasons discussed above, the Board finds 
that, for the period prior to June 22, 2004, the veteran's 
low back disability picture more nearly approximated a 40 
percent evaluation.  38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).


ORDER

Entitlement to an evaluation not to exceed 40 percent for 
lumbar facet disease and lumbosacral spondylolisthesis, for 
the period prior to June 22, 2004, is granted, subject to the 
law and regulations governing the award of monetary benefits.


REMAND

A June 2004 VA Discharge Summary reflects that the veteran 
fell on June 22, 2004, and sustained a compression fracture 
of the L2 vertebra.  The July 2005 SSOC reflects that the 
Appeals Management Center determined that the fracture was 
not part of his service connected disability, and referred 
that issue to the RO for determination, despite the fact that 
the June 2005 examination report reflects that the examiner 
opined that the fall which caused the fracture was secondary 
to the veteran's service-connected left knee.  As a result of 
that determination, the July 2005 SSOC reflects that the 
residual symptomatology of the L2 compression fracture was 
not factored into the veteran's evaluation of his low back 
disability.

Where a grant of service connection for a secondary 
disability could affect the outcome of the increased rating 
claim, the issue is deemed to be inextricably intertwined, 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), see also 
Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Should the veteran's L2 compression 
fracture be determined to have been causally connected to his 
service-connected unstable left knee, it would potentially 
impact the evaluation of his low back disability.  See 
Diagnostic Code 5285.  Thus, further consideration of this 
claim for the period indicated must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Accordingly, the case is REMANDED for the following:

1.  Inasmuch as the issue of entitlement 
to service connection for a compression 
fracture, L2 vertebra, as secondary to 
the service-connected left knee is deemed 
to be "inextricably intertwined" with the 
issue of entitlement to an initial rating 
in excess of 40 percent for the period 
beginning on June 22, 2004, for lumbar 
facet disease and lumbosacral 
spondylolisthesis, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the veteran and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record and the 
service connection determination and 
rate the veteran's low back disability 
for the period beginning on June 22, 
2004.  To the extent that any benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


